Woolley, J.,
charging the jury:
Gentlemen of the jury:—The general character of the offense of which the prisoner stands indicted is known to the law as embezzlement. [1] It is similar to the crime of larceny in one respect, in that it contemplates the appropriation by one man of the property of another with the intent wrongfully to convert it to his own use. It is distinguished, however, from the crime of larceny, in which the original taking of the property of another must be wrongful, in that the fraudulent appropriation of the goods of another and their unlawful conversion to the use of the one so misappropriating them, may be of goods or personal property which were lawfully taken in the first instance or which came into his hands lawfully.
[2] The particular offense of which the prisoner stands indicted is known to the law as embezzlement as bailee, with reference to which the statutes of this state provide “that if any person, being a bailee of money or other property the subject of larceny, shall embezzle or fraudulently convert the same to his own use, he shall be deemed guilty of a misdemeanor, and upon conviction, shall be punished.” Laws of Delaware, Volume 19, Chap. 782.
A bailment consists in the delivery of some personal property, the subject of larceny, by one person to another, to be by him held, used or handled according to the purpose or object for which it is delivered, upon an understanding, express or implied, that after the purpose for which it is delivered has been fulfilled, it shall be returned to him who first delivered it or be otherwise dealt with according to his direction. A bailee is one to whom property is so delivered.
As the prisoner in this case is charged with embezzlement in his capacity of bailee, the state must first prove to you that the prisoner was in fact the bailee of the property, which he is charged to have embezzled, and second, that as such bailee he embezzled or fraudulently converted the same to his own use.
*76• If you find that William H. Murphy being the landlord of the prisoner, was the owner of the cow in question and delivered the cow to the prisoner to be by him kept upon the farm for the purpose of producing manure, the delivery of the cow constituted a bailment and the prisoner, upon receiving the cow, became a bailee.
If you find that after so receiving the cow she gave birth to a calf, then the prisoner became the bailee of the calf as well as of the cow.
[3] If you find that the prisoner thus lawfully came into possession of the cow and calf belonging to Murphy and thereby became the bailee of them, it then remains for you to determine whether the prisoner is guilty of embezzlement, by converting them or either of them to his own use contrary to an express or implied contract of bailment to return them to the owner after the purpose for which they had been delivered to him had been fulfilled. To do this you must first determine whether the cow or calf were the property of William H. Murphy, second whether the prisoner misappropriated them and converted them or either of them to his own use, and third whether he did it with an intent to defraud William H. Murphy of his property.
[4] The conversion or misappropriation by a bailee of property intrusted to him may be proven by direct evidence of the fact, or by proof of facts from which the conversion may be inferred.- Any use to which the prisoner put the cow or calf of which he may have been bailee that was inconsistent with the rights of the owner and with the nature and purpose of the bailment, is evidence of a conversion; but in order that it shall amount to a fraudulent conversion to the bailee’s own use, it must be effected with the intent to defraud the owner.
[5, 6] • The intent to defraud the owner of his property is the element of the offense that makes the misappropriation criminal, and must be shown before conviction is warranted. Such an intent to defraud may be shown either by direct evidence or by evidence of facts and circumstances from which a fraudulent intent may reasonably or naturally be inferred.
[7] If you find that when the cow was purchased by Murphy *77it was purchased by him for the prisoner in the sense that the cow thereafter was to belong to the prisoner, and that when the cow was received by the prisoner it was received by him and treated as his own property, for which he was to reimburse Murphy when he made sufficient money out of the farm, as he contends by his testimony, then the cow and its offspring, though not paid for, became the property of the prisoner, his possession of them was that of owner and not as bailee, and his subsequent disposition of the calf and retention of the cow would not constitute the crime of embezzlement as charged against him by the indictment, and your verdict should be not guilty.
If you find that the prisoner was intrusted by William H. Murphy with the possession of a cow that belonged to William H. Murphy, to be kept and used by the prisoner for a particular purpose and that afterward he became possessed of a calf upon its birth from the cow and that the prisoner thereafter converted the" cow and calf or either of them to his own use, contrary to the purposes for which it was delivered to him, and with an intent to defraud William H. Murphy of his property, the crime of embezzlement as bailee will have been established, and your verdict should be guilty.
[8, 9] All of the presumptions of law, independent of evidence, are in favor of innocence, and every person is presumed to be innocent of crime until proven guilty. It therefore devolves upon the state to maintain its issue and prove the guilt of the prisoner beyond a reasonable doubt.
[10] Reasonable doubt is an expression often used, rather well understood, but not easily defined. It is not a mere possible doubt, because everything relating to human affairs and depending upon moral evidence is open to some possible, imaginary or speculative doubt. It is a real and substantial doubt founded in reason, and such as intelligent and impartial men would reasonably entertain upon a careful consideration of all the evidence in the case.
[11] If, after considering all of the evidence in this case, by reconciling it where it is conflicting, by giving credit to that which is most worthy of credit and rejecting that which is least worthy *78of belief, having regard to the interest, fairness and bias of the witnesses, you entertain a reasonable doubt of the guilt of the prisoner, that doubt should enure to his benefit and your verdict should be not guilty.
The issues of this case are now submitted to you for your determination. In reaching your conclusion you are to limit your consideration to the evidence and the law as stated to you by the witnesses or charged you by the court.
Verdict, hot guilty.